DETAILED ACTION
This office action is in response to the amendment received on March 18, 2021. Claims 1, 5, 6, 9 and 12-14 remain pending in the application and have been fully examined. The examiner has made that several attempts to contact the applicant’s representative in order to receive authorization for amending the dependency of claim 12 but not response has been received (see first paragraph under Conclusion below). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on March 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9339165 or any patent granted on Applications; 12480109, 12911932, 13289331 and 1016144 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 5, 6, 9 and 12-14 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a cleaning pad. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a cleaning pad having a 24 mm peel face force of about 2SGg, a 72 mm peel face force of 50Gg, and a total 90 degree peel force of from 450 to 700 grams, together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art consists of Pung et al. (2010/0306946), Kacher et al. (2003/0044569), Pung et al. (2013/0111682), Jou-Chen (2006/0000043) and Truong (2004/0074520). Pung et al. teach that it is old and well known in the art at the time the invention was made to provide a pad capable of cleaning a hard surface (i.e. a floor), said pad comprising: a pervious nonwoven (Paragraph 22) topsheet (21), said topsheet having a plurality of discrete nonwoven (because they are formed in 21, Paragraph 22) protuberances (31) extending outwardly from respective discrete proximal ends disposed on a continuous background to respective distal ends remote therefrom, said protuberances having a protuberance free height of about 1.5mm (Paragraph 20) and a backsheet (22) joined to said topsheet in face to face relationship to form a laminate, said pad being removably attachable to a cleaning implement by releasable contact with on both sides of the pad (Paragraph 125} and forming the protrusions in various zones (36 and 38, Figure 3 or at 52, Figure 5. Pung et al. ‘682 teach that it is old and well known in the art to provide a pad having protuberances (18) that have a non-random repeating oval shape (Paragraph 47), an aspect ratio of from 0.16 to 1.0 (Paragraph 47), teach that it is old and well known in the art to form a liquid impervious layer (similar to backsheet 22, of Rung et al.) that Is used for attaching to a cleaning implement may be formed from a polyolefin film (Paragraph 24) and shows that it is old and well known in the art to provide protuberances (18) which cover an entire topsheet (22) (Figure 3).  Jou-Chen teaches of attaching a cleaning wipe (18) to a web (88) by using hook-like protrusions (Paragraph 76) such that strong attachment of the cleaning wipe to attaching surface (20) is not needed in order to enable cleaning product to function by using a peel force for removal of the cleaning wipe from attaching surface maybe desirably low in accordance with certain exemplary embodiments of the present invention in order to 
  Conclusion



This application is in condition for allowance except for the following formal matters: 
Claim 12, depends from previously canceled claim 10 and needs to be amended to properly depend from independent claim 9.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723